DETAILED ACTION
	Claims 1-25 are presented on 04/30/2020 for examination on merits.  Claims 1, 8, 15, and 22 are independent base claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Applicant Arguments/Remarks or a section following the Remarks.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted for examination on merits is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner. See the annotated 1449 documents.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The rationale for this determination is explained below:  
First – following Step 1 of the guidance, claims 1-25 are directed to a method comprising a series of functional steps, or an apparatus comprising a processor coupled with memory, or a non-transitory computer readable medium.  Therefore, the claimed invention falls into one of the four statutory categories.
Secondly – following Step 2 of the guidance, claims 1-25 are analyzed for its underlying inventive concept with a new two-prong inquiry (1) does the claim recite an abstract idea, law of nature, or natural phenomenon, and/or judicial exceptions? And (2) does the claim recite additional elements that integrate the judicial exception into a practical application?
It is determined that claimed invention is directed to an abstract idea or at least one of the judicial exceptions, because the concept of the invention is basically a computer model that performs an encrypted inference query and get an encrypted response; the first prone of the inquiry.  The application is abstract idea in mind or one of the mental processes such as concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Regarding the second prone, the identified additional elements – processor, memory, and cloud environment – fail to integrate the idea of “a computer model” into a practical application.  The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites executable program, processor and memory that may reside in any computer system.  These elements only perform functions of a general computer such as receiving, retrieving, and storing data.  Further, the claim does not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, the claim is abstract without significantly more.
Dependent claims 2-7, 9-14, 16-21, and 23-25, when analyzed individually or as a whole, are held to be patent ineligible under 35 U.S.C. 101 because, the additional recited limitation(s) fail(s) to amount to “significantly more” than the judicial exception, and thereby non-statutory.

Please see “The 2019 Revised Patent Subject Matter Eligibility Guidance (or “2019 PEG” for short) published in January 2019 at USPTO Website.  Note that the groupings of abstract ideas in the 2019 PEG are not the same as those on the Abstract Ideas QRS or in the MPEP. The groupings in the 2019 PEG should be FOLLOWED for identifying abstract ideas. The 2019 PEG does not change the analysis at Step 2B which pertains to an improvement to conventional functioning of a computer or to technological processes; see also MPEP 2106.05(a).


Claim Objections
Claim 1, 4, 8, 11, 15, 18, 22, and 25 are objected to because of the following informalities: 
Claims 1, 8, and 15 each recite a limitation “a data set original used to train the decision tree” deficiently.  The limitation should have been “a data set originally used to train the decision tree” for formality reasons.
Claims 4 and 11 each recite a limitation “minimum and maximum [feature] values, and feature-wise mean and variance” which should have been “a minimum feature value, a maximum feature value, a feature-wise mean, or a variance” for formality reasons.
Claim 18 recites a limitation “minimum and maximum feature values, and feature-wise mean” which should have been “a minimum feature value, a maximum feature value, or a feature-wise mean” for formality reasons.
Claim 25 recites the limitation “
    PNG
    media_image1.png
    20
    209
    media_image1.png
    Greyscale
”deficiently.  The symbol and number “3” in the limitation appear to be unnecessary.  
Claims 22 and 25 each recite “a neural network” which is inconsistent with the same term in other claims.  It appears that the Applicant meant “a neural network model” in the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The rejection(s) under 35 U.S.C. 112(b) is/are determined by the following reasons:
Claims 1-2, 8-9, and 15-16 each recite a limitation "the decision tree" without sufficient antecedent basis for the limitation in the respective claims.  It should be noted that each of claims 1, 8, and 15 recites “a decision tree-based model” but does not define “a decision tree” in particular. 
Claims 2, 9, and 16 each recite the limitation "the original data set" without sufficient antecedent basis for the limitation in the respective claims.
Claims 2, 9, and 16 each recite the limitation "wherein, following training…" unclearly because the neural network model has been trained as specified in claims 1, 8, 15, respectively.  Should it be “wherein, following [the] training…?”
Claim 25 recites “The method as described in claim 25” unclearly.  Should it be “The method as described in claim 22?”
Claims 22 and 25 each recite “a neural network” unclearly because a neural network is computer architecture rather than a set of processors connected for performing a function of learning.  It appears that the Applicant meant “a neural network module” in the claims.
Claims 2-7, 9-14, and 16-21, and 23-25 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they depend from the rejected base claims 1, 8, 15, and 22, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (US 20210133577 A1; hereinafter “Srini”) in view of Carreira-Perpiñán (US 20200372400 A1; hereinafter “Carr.”).

As per claim 1, Srini teaches a method for privacy-preserving homomorphic inferencing with respect to a decision tree-based model, comprising: 
training a neural network model to learn one or more decision boundaries of the decision tree (Srini, par. 0029-0030: performing training operations for layers of a neural network… (1) training the model by iteratively applying training input to the model), the neural network model [having low depth] and being trained without requiring access to a data set original used to train the decision tree (Srini, par. 0035-0036: Machine learning on data after a private transformation … to restrict unauthorized access to the private domain storage; producing an n×1 transformed input vector that is applied to the public machine learning model 130… par. 0046: a decision tree model 240, as shown in FIG. 2; par. 0037: the use of private and public models).
However, Srini does not explicitly disclose using a neural network model having low depth in lieu of the decision tree for inference. This aspect of the claim is identified as a further difference.
In a related art, Carr teaches: 
performing homomorphic inferencing on the low depth neural network model in lieu of the decision tree (Carr, par. 0018: take an initial decision tree structure having initial models at the nodes and return a tree that is smaller or equal in size than that of the initial tree; Carr discloses the advantage of inference based on a decision tree, which is the fast; par. 0005. Carr also discloses it is practical to keep the tree very small (e.g., a depth 2-4), which means to have the depth of neural network model low in lieu of a small decision tree; par. 0012-0014).
Srini and Carr are analogous art, because they are in a similar field of endeavor in improving machine learning for inference.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to modify Srini with Carr’s teaching on the advantageous low depth neural network model in lieu of a small decision tree. For this combination, the motivation would have been to improve the speed of computation in the inference of the neural network.

As per claim 2, the references as combined above teach the method as described in claim 1 wherein training the neural network model comprises: 
applying a random data set to the decision tree, the random data set matching distribution characteristics of the original data set, and obtaining corresponding regression outputs from applying the random data set (Carr, par. 0068-0069: a user-set depth with random parameter values at the nodes); and 
using the random data set and the regression outputs to train the neural network model (Carr, par. 0034-0036: TAO works by repeatedly training a simple classifier, by which the user's problem can be solved when having random parameter values … using Classification and Regression Trees (“CART”); par. 0007); 
wherein, following training, outputs from the trained neural network model substantially match outputs expected to be obtained from applying the original data set to the decision tree (Carr, par. 0069: produces the output y=T (x; Θ). Assuming the values of the parameters are set randomly, this gives a possible initial tree on which to run TAO. Of course, one can use many other initial tree structures).

Regarding claims 8-9, they are drawn to an apparatus, comprising a processor and computer memory, reciting the same limitations as those in claims 1-2. Therefore, claims 8-9 are rejected for the same reasons as set forth in the rejections of claims 1-2 above.

Regarding claims 15-16, they are drawn to a computer program product in a non-transitory computer readable medium, reciting the same limitations as those in claims 1-2. Therefore, claims 15-16 are rejected for the same reasons as set forth in the rejections of claims 1-2 above.

Claims 3-5, 10-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Srini and Carr, as applied to claim 1, and further in view of Eslami (US 10127497 B2).

As per claim 3, the references of Srini and Carr as combined above teach the method as described claim 2 but do not explicitly disclose that the distribution characteristics comprise training statistics. This aspect of the claim is identified as a further difference.
In a related art, Eslami teaches:
wherein the distribution characteristics comprise training statistics (Eslami, col. 6, lines 46-48: statistics describing a probability distribution).
Eslami is analogous art to the claimed invention in a similar field of endeavor in improving machine learning for efficient inference.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Srini-Carr system with Eslami to include training statistics in the distribution characteristics for improvement of the machine learning.  For this combination, the motivation would have been to improve the efficiency of machine learning for inference.

As per claim 4, the references of Srini and Carr and Eslami as combined above teach the method as described in claim 3, and Eslami also teaches:
wherein the training statistics are one of (Note that optional limitations are recited herein): minimum and maximum values, and feature-wise mean and variance (Eslami, col. 11, lines 5-10: statistics, such as a mean and a variance).

As per claim 5, the references of Srini and Carr as combined above teach the method as described in claim 1 but do not explicitly disclose that the decision tree-based model is an ensemble of decision trees. This aspect of the claim is identified as a further difference.
In a related art, Eslami teaches:
wherein the decision tree-based model is an ensemble of decision trees (Eslami, col. 7, lines 12-14: A random forest comprises a plurality of decision trees each having a root node, a plurality of split nodes and a plurality of leaf nodes; col. 7, lines 56-57: the ensemble).
Eslami is analogous art to the claimed invention in a similar field of endeavor in improving machine learning for efficient inference.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Srini-Carr system with Eslami to have an ensemble of decision trees for the decision tree-based model.  For this combination, the motivation would have been to higher efficiency and improved accuracy over individual models.

Regarding claims 10-12, they are drawn to an apparatus, comprising a processor and computer memory, reciting the same limitations as those in claims 3-5. Therefore, claims 10-12 are rejected for the same reasons as set forth in the rejections of claims 3-5 above.

Regarding claims 17-19, they are drawn to a computer program product in a non-transitory computer readable medium, reciting the same limitations as those in claims 3-5. Therefore, claims 17-19 are rejected for the same reasons as set forth in the rejections of claims 3-5 above.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Srini and Carr and Eslami, as applied to claim 5, and further in view of Limoli (US 11031111 B1).

As per claim 6, the references of Srini and Carr and Eslami as combined above teach the method as described in claim 5, but do not explicitly disclose that the ensemble is one of an adaptive boosting regressor, a random forest regressor, or a gradient boosting regressor. This aspect of the claim is identified as a further difference.
In a related art, Limoli teaches:
wherein the ensemble is one of (Note that optional limitations are recited herein): 
an adaptive boosting regressor, a random forest regressor, and a gradient boosting regressor (Limoli, col. 8, lines 13-32: the model 16 can infer priority estimates 17, comprising the selected model (e.g., gradient boosting regressor, neural network) and the associated optimization algorithm (e.g., stochastic gradient descent, RMSprop)).
Limoli is analogous art to the claimed invention in a similar field of endeavor in improving machine learning for enhancing clinical workflow.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Srini-Carr-Eslami system to use Limoli’s gradient boosting regressor as an ensemble of decision trees for inference.  For this combination, the motivation would have been to higher efficiency and improved accuracy over individual models.

Regarding claims 13 and 20, they are rejected for the same reasons as set forth in the rejections of claim 6 because claims 13 and 20 each recite the same limitations as claim 6.

Allowable Subject Matter
Claim 7, 14, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claims 7, 14, and 21 each recite elements of “encrypting the neural network model with a public key of a client; hosting the encrypted neural network model in a cloud computing environment … applying the encrypted neural network model to the encrypted inference query without decrypting the query; and returning to the client an encrypted result”.  These elements capture an idea of using a public key of a client to perform encrypted inference query without decrypting the query so that the data secrecy or privacy can be preserved for the clent.  These elements, when considered in combination with the other limitations in the base claims 1, 8, and 15, are not anticipated by, nor made obvious over the prior art of record.
Claims 22-25 are allowable over prior art for the following reasons.  Claim 22 recites similar features as discussed above in the limitations of “encrypting the neural network with a public key of a client; responsive to receipt of an encrypted inference query, and without decrypting the encrypted inference query, applying the neural network to the encrypted inference query to generate an encrypted response; and returning the encrypted response to the client.”  For the same aforementioned reason, claim 22 are not anticipated by, nor made obvious over the prior art of record. Dependent claims 23-25 are allowed by virtue of their dependencies on their respective independent claims as they further limit the scope of the claimed invention.  It should be noted that the Examiner assumes that claim 25 is a dependent claim from claim 22; see also the 112(b) rejection of claim 25 on dependency.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272.9953.  The examiner can normally be reached on Monday to Friday, 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571.272.3862.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        06/16/2022